Citation Nr: 0316453	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for 
lumbosacral strain with minimal spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
August 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

During the pendency of the appellant's case, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  These regulations provide that, if the Board 
undertakes to provide the notice required by 38 U.S.C.A. 
§ 5103(a), the appellant shall have not less than 30 days to 
respond.  See 38 C.F.R. § 19(a)(2)(ii) (2002).  The 
provisions of 38 C.F.R. § 20.1304 were also amended at that 
time, so as to allow the Board to consider additional 
evidence submitted by an appellant within 90 days of the 
certification of his or her appeal without having to remand 
the case to the AOJ for initial consideration and without 
having to obtain the appellant's waiver.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claim, as set out in 
an internal development memorandum prepared in October 2002:

Arrange for the veteran to be afforded a VA 
orthopedic examination, to determine the 
current severity and all current 
manifestations of the service-connected 
lumbosacral strain with associated spurring.  
All indicated tests and studies should be 
performed and all clinical findings should be 
reported in detail.  A detailed medical 
history relevant to the disability at issue 
should be obtained.  All manifestations of 
current disability should be described in 
detail, including any orthopedic and 
neurologic residuals found to result from the 
service-connected low back disability.  The 
examiner should state the range of motion of 
the veteran's lumbar spine, in degrees, 
noting the normal range of motion of the 
lumbar spine.  The examiner should identify 
the limitations on activity imposed by the 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of the disability upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain due to the service-
connected disability significantly limits 
functional ability during flare-ups or with 
extended use.  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination that could be 
attributed to the service-connected 
disability.  The claims folder should be made 
available to the examiner for review prior to 
the examination, and the examination report 
should indicate whether the examiner has 
reviewed the veteran's medical records.  The 
rationale for all opinions expressed should 
also be provided.

In a March 2003 letter, the Board advised the veteran that it 
had obtained the results of his latest VA examination 
(performed in February 2003).  The Board noted that the 
evidence was obtained since the RO last provided him with a 
supplemental statement of the case (SSOC), and enclosed a 
copy of the examination report for his review.  In a March 
2003 response, the veteran indicated that he had no further 
evidence or argument to present.  He also said that he could 
send copies of his records from Dr. K. W., his chiropractor, 
evidently reflective of "more of a current on going 
treatment".  The veteran noted that he had failed to mention 
to the recent VA examiner his inability to sit for prolonged 
periods without lower back discomfort and right leg pain and 
that approximately every two hours he needed to walk for a 
moment for relief.  However, there is nothing in the file to 
show that he has waived initial consideration of this new VA 
examination report, or any additional evidence which the 
Board might obtain, by the RO.

Moreover, on May 1, 2003, the Federal Circuit invalidated the 
new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
this claim to the RO so that the veteran can be provided with 
the notification necessary under 38 U.S.C.A. § 5103(a), and 
an appropriate period of time in which to submit evidence or 
argument in response to that notice.

Accordingly, the Board is compelled to remand the veteran's 
case to the RO for consideration of whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.	The appellant should be contacted and 
invited to submit any additional 
evidence he may have in support of his 
claim.

2.	The veteran should be requested 
provide the dates of treatment and 
complete address for his chiropractor, 
Dr. Keith Ward.  Then, the RO should 
request copies of all records 
pertinent to the veteran's treatment 
for a low back disability, including 
clinical and imaging records.

3.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.

4.	Thereafter, the RO should readjudicate 
the appellant's claim of entitlement 
to an initial compensable evaluation 
for lumbosacral strain with minimal 
spur.  If the benefits sought on 
appeal remain denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the March 2002 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

